Citation Nr: 1013339	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-30 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to August 24, 2009, and in excess of 20 percent 
from August 24, 2009, for degenerative disc disease.

2.  Entitlement to an initial compensable evaluation for 
onychomycosis of the great toenails.

3.  Entitlement to an initial compensable evaluation for 
lichen planus.

4.  Entitlement to service connection for a productive cough.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1980 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to August 24, 2009, the Veteran's degenerative disc 
disease was characterized by forward flexion to 90 degrees, 
extension to 30 degrees, bilateral lateral flexion to 30 
degrees, and bilateral lateral rotation to 30 degrees.

2.  From August 24, 2009, the Veteran's degenerative disc 
disease has been characterized by forward flexion to 45 
degrees, extension to 25 degrees, bilateral lateral flexion 
to 25 degrees, and bilateral lateral rotation to 25 degrees.

3.  The Veteran's onychomycosis of the great toenails is 
characterized by discolored bilateral nail plates consistent 
with persistent fungal infections, plates well seated without 
looseness or pain, and no cellulitis, affecting less than 5 
percent of the entire body.

4.  The Veteran's lichen planus affects less than 5 percent 
of the entire body or exposed areas.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's productive 
cough is due to any incident or event in active service or 
was aggravated therein.



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent prior to August 24, 2009, an in excess 
of 20 percent from August 24, 2009, for degenerative disc 
disease, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237-5243 (2009).

2.  The schedular criteria for an initial compensable 
evaluation for onychomycosis of the great toenails have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.118, DC 7813 (2009).

3.  The schedular criteria for an initial compensable 
evaluation for lichen planus have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, DC 7822 (2009).

4.  A productive cough was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In December 2005 VA sent the Veteran a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2006 rating 
decision, August 2008 SOC, and October 2009 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
her with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

As to increased ratings, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


A.  Increased Evaluation for Degenerative Disc Disease

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless DC 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2009). 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under DC 5003 should 
also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for  Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be rated on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

The Veteran underwent a VA spine examination in March 2006.  
She complained of increased numbness and pain in her 
extremities with prolonged static positioning or weight 
bearing.  The pain would begin in the sacro-lumbar spine 
before radiating to the extremities.  The episodes would last 
for four to six hours and were rated as a two to three in 
intensity.  She said she took over the counter Tylenol for 
relief.  She denied that there was a debilitating effect on 
her employment or daily activities.  There were flare-ups one 
to two times per month that lasted for one to two days and 
had an intensity of nine or ten out of ten.  During these 
flare-ups the Veteran was unable to stoop or squat and had to 
modify her work to allow for frequent breaks and positional 
changes.  She also would have difficulty with shopping and 
household chores.  She could walk unaided for 45 to 60 
minutes and for one to two miles.  The examiner opined that 
she needed to take frequent breaks at work to stretch and 
move, could not perform prolonged activities requiring weight 
bearing or static positioning, and could not drive for more 
than an hour without a break.  

On examination the Veteran's extremities were without obvious 
asymmetry or atrophy; spine movement was guarded and slow.  
She had a painful range of motion evidenced by guarding.  
Range of motion of the thoracolumbar spine was forward 
flexion 0 to 90 degrees with pain at 90 degrees, extension 0 
to 30 degrees with pain at 20 degrees, bilateral flexion 0 to 
30 degrees with pain at 30 degrees, and bilateral lateral 
rotation with pain at 30 degrees.  On sensory examination the 
Veteran was intact to sharp, dull and vibratory sensations.  
A motor examination showed active movement against gravity 
and some resistence at the hip, knee and ankle, and reflexes 
were full at the knee and ankle.  The examiner diagnosed 
bilateral chronic sciatica with moderate painful range of 
motion and radicular symptoms and clinical presentation of 
early arthritis of the sacroiliac joint and lumbar spine.  X-
rays showed mild degenerative joint disease at L4-5 and L5-
S1.

The Veteran wrote in her March 2007 Notice of Disagreement 
(NOD) that she had a constant ache and pain in her low back 
and experienced a burning sensation which extended down the 
length of her leg after prolonged standing or sitting on a 
daily basis. 

A January 2008 MRI of the Veteran's thoracic spine from 
private treatment showed disc protrusions at T6-7, T7-8, and 
T8-9 that indented the anterior aspect of the thoracic spinal 
cord and may have been causing the symptoms.


In a June 2008 statement the Veteran wrote that she had a 
constant ache and burning sensation in her low back that was 
especially intense overnight.  She was not able to sleep 
soundly due to searing pain.  In addition, she wrote that the 
discomfort manifested itself as a burning sensation that 
extended down the length of her leg and upper back after 
prolonged standing, sitting, or walking.

The Veteran had a VA examination on August 24, 2009, at which 
she indicated not having had any surgeries or local 
injections.  She had begun chiropractor treatment ten days 
earlier.  There were exacerbations of her pain related to 
activity, and she had a tingling sensation in both legs, with 
the right side worse.  The Veteran also had numbness 
associated with prolonged sitting, a tingling sensation on 
both buttocks, in the back of her thigh, and in her toes.  
She reported that her symptoms had gotten progressively worse 
since onset.  The onset of pain was gradual and it was 
described as sharp and aching.  The pain was moderate and 
constant and it radiated in a dull manner to both lower 
extremities.  Flare-ups occurred every two to three weeks and 
lasted for one to two days.  Precipitating factors were 
bending, lifting, prolonged standing, and prolonged sitting.  
Alleviating factors were rest, Motrin, Advil, and 
chiropractor treatment.  Functional impairments during flare-
ups were that the Veteran was unable to run, walk long 
distances, and sit or stand for prolonged periods.  There 
were no incapacitating episodes from the Veteran's spine 
disease, she did not use assistive devices for walking, and 
could not walk for more than a few yards.

On examination, the Veteran's posture and head position were 
normal and the spine was symmetrical in appearance.  Gait was 
normal, there was no thoracolumbar spine ankylosis, and there 
was lumbar lordosis.  Objective abnormalities of the thoracic 
spine were bilateral spasms, guarding, pain with motion, 
tenderness, and weakness.  There was not any atrophy, and 
there was not any muscle spasm, localized tenderness or 
guarding severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  A spine motor examination was 
normal.  Reflexes were normal, except for left ankle jerk, 
which was hypoactive.  Range of motion of the thoracolumbar 
spine was flexion 0 to 45 degrees, extension 0 to 25 degrees, 
bilateral lateral flexion 0 to 25 degrees, and bilateral 
lateral rotation 0 to 25 degrees.  There was objective 
evidence of pain on active range of motion.  Flexion was 
reduced to 0 to 40 degrees after repetitive motion and 
extension was limited to 0 to 20 degrees.  Lateral rotation 
and flexion were not limited.  X-rays showed mild 
degenerative disc disease at L4-5 and L5-S1 that had had 
little progression since the previous examination.  The X-
rays also showed either osteitis condensans of the ilium on 
the left or mild degenerative disc disease on the left.  The 
examiner opined that the Veteran's degenerative disc disease 
had no effect on feeding, mild effect on traveling, bathing, 
dressing, toileting and grooming, moderate affect on chores, 
shopping, and recreation, and a severe effect on exercise and 
sports.

Reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for degenerative disc disease prior to August 24, 
2009.  At the March 2006 VA examination the Veteran had 
forward flexion to 90 degrees, and the combined range of 
motion was 240 degrees.  Furthermore, the examination notes 
do not indicate that the Veteran had an abnormal gait or 
spinal contour.  A 20 percent disability rating requires 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a.  The examiner felt that the Veteran would 
have to take frequent breaks at work to stretch and move and 
could not perform prolonged activities requiring weight 
bearing or static positioning.  There is no indication that 
the Veteran had incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, as is required for a 20 percent 
evaluation based on incapacitating episodes.  Therefore, she 
did not qualify for a 20 percent evaluation prior to August 
24, 2009 under the general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  See id.

The record does not show that the Veteran qualifies for an 
evaluation in excess of 20 percent from August 24, 2009.  At 
the VA examination on that date, she had flexion to 45 
degrees and a combined range of motion of 170 degrees.  A 40 
percent disability rating, the next highest available under 
the general rating formula for diseases and injuries of the 
spine, requires forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The VA examiner noted that the Veteran 
had not had any incapacitating episodes.  Therefore, she does 
not qualify for a 40 percent evaluation under the general 
rating formula for diseases and injuries of the spine or 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
8 Vet. App. 202 (1995), we are required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 
85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Board is not required to assign a separate rating 
for pain alone.  We recognize the limitations that the 
Veteran has as a result of her service-connected lumbosacral 
strain with degenerative joint disease, but the current 
disability evaluations contemplate these limitations.  
Therefore, evaluations in excess of 10 percent prior to 
August 24, 2009, and in excess of 20 percent from August 24, 
2009, are not justified.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

B.  Increased Evaluation for Onychomycosis of the Great 
Toenails

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  

DC 7813 provides that dermatophysosis is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118 (2009). 

Diagnostic Code 7802 provides ratings for scars, other than 
on the head, face, or neck, that are superficial or that do 
not cause limited motion.  Superficial scars that do not 
cause limited motion, in an area or areas of 144 square 
inches (929 sq. cm.) or greater, are rated 10 percent 
disabling.  Note (1) to DC 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to DC 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
provides that a 10-percent rating will be assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

DC 7806 provides that dermatitis or eczema that involves less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy is 
required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

At the March 2006 VA examination, the Veteran's nails were 
clear and she was not undergoing any type of treatment for 
onychomycosis.  The examiner noted that the nail plates were 
discolored, consistent with persistent fungal infections.  
The plates were well seated without looseness or pain, and no 
cellulitis was noted.  The examiner diagnosed the Veteran 
with persistent, residual onychomycosis of the bilateral 
great toenails.

The Veteran wrote in her March 2007 NOD that the fungus had 
permanently discolored her nail beds.  In June 2008 she wrote 
that she loses her toenails at least once or twice a year, 
and that during the process of a nail falling off her day-to-
day life was seriously affected.  She could not exercise or 
wear closed toe shoes, and walking was an effort.  During 
these periods, the nails embed themselves into the 
surrounding nail bed and she has to constantly soak her 
affected foot in order to get relief and hasten the nail 
falling off.  She submitted pictures dated January 2008 that 
show part of the nail of the left great toe broken off.

At the August 2009 VA examination the Veteran said that she 
loses her toenails twice a year, has discoloration, and that 
she does not receive any treatment for this.  The examiner 
noted a bluish discoloration of the left great toenail and 
noted that it was less than five percent of the entire body.  
The Veteran was advised to see her primary care provider the 
treatment of her onychomycosis.  

The record does not show that the Veteran qualifies for a 
compensable evaluation for her onychomycosis of the great 
toenails.  There is no indication that the onychomycosis has 
caused superficial scars that are at least 144 square inches, 
unstable or painful scars, that 5 percent of the body or 5 
percent of exposed areas are covered, or that the Veteran has 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during a 12 month period 
during the claims period.  38 C.F.R. § 4.118, DCs 7802, 7804, 
7806, 7813.  

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer, supra.  The record reflects that 
the Veteran has not required frequent hospitalization for the 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, supra.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for her service-connected onychomycosis, 
bilateral great toenails, as the Court indicated can be done 
in this type of case.  Based upon the record, we find that at 
no time during the claims period has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

C.  Increased Evaluation for Lichen Planus

The Veteran's linchen planus has been evaluated under 
Diagnostic Code 7822, for papulosquamous disabilities not 
listed elsewhere (including lichen planus, large or small 
plaque parapsoriasis, pityriasis lichenoides et varioliformis 
acuta (PLEVA), lymphomatoid papulosus, and pityriasis rubra 
pilaris (PRP)).  Under DC 7822, a 0 percent rating is 
warranted when less than 5 percent of the entire body or 
exposed areas are affected, and; no more than topical therapy 
was required during the past 12-month period.  A 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or; systemic 
therapy or intensive light therapy was required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy or intensive light 
therapy was required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
maximum 60 percent rating is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, and; constant or near-constant systemic 
medications or intensive light therapy were required during 
the past 12-month period.  DC 7822 also allows the disability 
to be rated as disfigurement of the head, face, or neck (DC 
7800) or as scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, DC 7822 (2009).
 
The Veteran had a VA skin examination in March 2009.  She 
reported having no recurrence of lichen planus since 2003.  
The Veteran described episodic rashes elsewhere that 
presented as the initial lesion, and she reported self-
treatment with good resolve.  It was noted that she used 
Elidel cream as needed for each occurrence twice daily, and 
hydrocortisone ointment as needed three times daily.  She 
reported having two episodes in the prior year that cleared 
in three to five weeks, and said there were no adverse side 
affects from her treatment.  On examination it was noted that 
no exposed areas were affected and that there were no active 
eruptions at the examination.  The examiner diagnosed the 
Veteran with lichen planus in quiescence and noted that there 
was no disfiguring scarring or lesions and that less than ten 
percent of the body was affected.

The Veteran wrote in a March 2007 statement that there are 
times when lichen planus can cover 10 to 20 percent of her 
body, and that she would have blotchy, itchy and bumpy 
topical skin irritations.  The outbreaks lasted for weeks, 
scarred the skin, and would then clear up at some point.  In 
October 2008 she submitted photographs of a scar on her left 
leg from a lichen planus outbreak.  A ruler being held up 
next to the scar indicate that it is approximately 1.5 inches 
by 1.5 inches.  The Veteran wrote that at the March 2006 
examination she was never asked if she had any scarring from 
lichen planus outbreaks, and that there were skin lesions or 
rashes or disfigurement present both during the examination 
and presently.  She also indicated that she had recurrent 
rashes and patches of lichen planus along the top of her 
right foot.

At the August 2009 VA examination the Veteran stated that she 
had an outbreak in February 2009 for which she was evaluated 
by a Dr. S, who gave her a cream for two weeks that provided 
relief.  She indicated that she developed a right forearm 
lesion at that time and that after the treatment she remained 
asymptomatic until two weeks before when she developed a 
lesion over her left foot associated with itching.  The 
examiner noted that the linchen planus was intermittent and 
that the symptoms were itching and irritation.  It was noted 
that the head, face, neck, and hands were not affected and 
that less than five percent of the body was affected overall.  
The examiner noted a barely noticeable right forearm residual 
hyperpigmented area, and no active lesions were noted.  The 
Veteran was diagnosed with lichen planus.  

A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; systemic therapy or intensive light therapy was 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, DC 7822.  The 
record does not indicate that at least 5 percent of the 
Veteran's body or at least 5 percent of exposed areas were 
affected, or that the Veteran used systemic therapy, or 
intensive light therapy, for at least 6 weeks of any 12 month 
period during the claims period.  Therefore, the Veteran does 
qualify for a 10 percent evaluation for lichen planus.  See 
id.  

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer, supra.  The record reflects that 
the Veteran has not required frequent hospitalization for the 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, supra.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for her service-connected lichen planus, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time during the 
claims period has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

D.  Service Connection for a Productive Cough

The service treatment records (STRs) show that the Veteran 
indicated on a January 1980 medical history report that she 
had a history of sinusitis and hay fever.  On her enlistment 
examination, objective evaluation found her sinuses to be 
normal.  Therefore, the presumption of soundness has not been 
rebutted, because there was no contemporaneous clinical 
evidence of sinusitis or hay fever at the time of entry into 
service, and there is no other evidence of record that they 
predated service.  See Miller, supra; Harris, supra.

In September 1986 the Veteran complained of scapular pain 
that was aggravated by coughing.  A physical examination was 
negative, and her chest was noted to be normal.  October 1986 
treatment notes indicate that the Veteran had a persistent 
sore throat and a post-nasal drift of three weeks duration.  
She also complained of a productive cough that had lasted for 
three months.  In December 1986 she was described as having 
an intractable cough.  January 1987 treatment notes indicate 
that the Veteran complained of a productive cough that had 
persisted for six months.  At allergy/immunology treatment in 
March 1987 she was diagnosed with persistent allergic 
rhinitis, and it was noted that the postnasal drip was 
probably related to it.  There was no discussion of a 
productive cough.  She had treatment with an ear, nose, and 
throat specialist in June 1987.  It was noted that she had 
had a postnasal drip since September 1986 which was worse 
upon waking up in the morning.  The Veteran had a dry, 
productive cough in the morning and multiple allergies that 
she took medication for.  An examination was normal and it 
was felt that the symptoms were secondary to allergies.

In March 1988 the Veteran had a sore throat of three days' 
duration without a cough, and in June 1990 she complained of 
a fever that had persisted for three days and a sore throat 
without a runny noise or cough.  At a May 1991 examination, 
the Veteran's nose, sinuses, mouth, throat, and ears were 
normal.  

On a November 1998 medical history report the Veteran 
indicated never having had a recurrent cough or sinusitis.  
She indicated that she had a history of hay fever or allergic 
rhinitis, and wrote that she had multiple allergies for which 
she took over the counter medications.  On examination her 
nose, sinuses, mouth, and throat were found to be normal.  
She indicated on a February 2001 medical history report that 
she had never had a chronic cough or cough at night, 
sinusitis, hay fever, or chronic or frequent colds.  On an 
examination her nose, sinuses, mouth, throat and ears were 
found to be normal.  The Veteran complained of left inner ear 
pain at November 2001 treatment.  She had a cough that was 
not noted to be productive.

At February 2004 treatment the Veteran complained of a cough 
she had had for eight days that was productive at times.  Her 
nose, sinuses, mouth, throat, and ears were normal at an 
August 2004 examination.

The post-service records show that at the March 2006 VA 
examination the Veteran's nose had mucosa edematous and was 
erythemic, and she had septum midline and sinuses mildly 
tender over the frontal and ethmoid.  The neck was supple 
without obvious adenopathy, and there were mildly diminished 
and distant breath sounds.  She reported at a respiratory 
examination in March 2006 that she continued to experience a 
productive morning cough that cleared in 2 to 4 hours.  The 
cough was noted to be productive without other symptoms.

The Board notes that the Veteran's productive cough has not 
been found to be related to a specifically diagnosed disease 
or disorder.  To the extent that she complains of a 
productive cough, a cough itself is not a disability for VA 
purposes.  A symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the complaints of a productive cough can be attributed, 
there is no basis to find a disorder for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

We recognize the sincerity of the arguments advanced by the 
Veteran that her productive cough is a service-connected 
disorder.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra. 

In the present case, the Veteran is competent to report the 
presence of a productive cough.  However, its etiology and 
whether it is connected to a service-connected disorder is 
not susceptible of lay opinions.  In the present case, there 
is not evidence of record showing that the Veteran's 
productive cough is a result of a disorder that had its 
origins in or that was aggravated by service.

The Veteran also does not qualify for service connection for 
a productive cough due to continuity of symptomatology.  The 
STRs show that she complained of a productive cough from 
approximately July 1986 to June 1987.  However, the STRs do 
not show further complaints of a productive cough until 
February 2004.  Furthermore, the Veteran indicated on 
November 1998 and February 2001 medical history reports that 
she did not have and had not ever had a recurrent cough, and 
in 2001 the Veteran complained at treatment of a non-
productive cough.  As noted, she is competent to report her 
symptoms, such as a productive cough.  See Jandreau, supra; 
Buchanan, supra.  However, the record as a whole is not 
credible as to the Veteran's having experienced a productive 
cough since 1987, given her lack of complaints of a 
productive cough for many years after 1987 and her own 
indication on 1998 and 2001 medical history reports of never 
having had a persistent cough.  Furthermore, the Veteran's 
February 2004 productive cough appears to have been of a 
temporary and transitory nature given that her nose, sinuses, 
mouth, throat, and ears were normal at an August 2004 
examination.  Therefore, she does not qualify for service 
connection for a productive cough based on continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).

Because the evidence preponderates against the claim of 
service connection for a productive cough, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to August 24, 2009, an in excess of 20 percent from 
August 24, 2009, for degenerative disc disease is denied.

Entitlement to an initial compensable evaluation for 
onychomycosis of the toenails is denied.

Entitlement to an initial compensable evaluation for lichen 
planus is denied.

Entitlement to service connection for a productive cough is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


